DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 10 November 2020.
Claims 1 – 9 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 November 2020 and 23 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a circumferential clearance” [between the anvil and the tightened member] – claim 2, line 2.  Please note, figures 3, 4 show a circumferential clearance between the first hammer and the second hammer; however, the drawings do not show a circumferential clearance between the anvil and the tightened member.
“a tightened member” – claim 2, line 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 9 are objected
Regarding claims 6 and 9, the limitation, “the clearance”, should read “the circumferential clearance” so that the limitation matches the antecedent basis for the limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 7, the limitation, “the same direction”, is indefinite because the limitation lacks antecedent basis.  Please note, the previously recited limitation, “a rotation axis direction”, refers to locations along the rotation axis wherein the limitation, “the same direction”, seems to refer to a circumferential direction about the rotation axis, thus the previously recited limitation, “a rotation axis direction”, does not give antecedent basis to the limitation, “the same direction”.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the same direction”, to mean “a circumferential direction about a rotation axis”.  Please note, since claims 2 – 9 depend upon claim 1, claims 2 – 9 are likewise rejected under 35 USC §112(b) for indefiniteness.
	
Regarding claim 5, lines 3 – 5, the limitation, “the connection structure is a structure in which a convex portion or a concave portion provided on an outer circumferential surface of the first hammer and a concave portion or a convex portion provided on an inner circumferential surface of the second hammer are loosely fitted”, is indefinite because the term, “loosely fitted”, is a relative term.  The term “loosely fitted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of compact prosecution and examination, the examiner interprets the limitation, specifically the term, “loosely fitted”, to mean if the structures of the connection structure are able to move relative to each other, then the structures of the connection structure are loosely fitted as opposed to ‘press fitted’ where the structures of the connection structure are not able to move relative to each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 


    PNG
    media_image1.png
    732
    268
    media_image1.png
    Greyscale
[AltContent: textbox (Andel (US 2010/0000749 A1) – fig. 1)]Claims 1 – 6 and 8 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andel (US 2010/0000749 A1).

Regarding claim 1, Andel discloses an impact rotary tool comprising: 
a driver ([0032], ll. 1 – 5; “a drive motor”); 
a spindle (10, fig. 1) rotated by the driver ([0032], ll. 1 – 5; “a drive motor”); 
an anvil (36, fig. 2) disposed in front of the spindle (10) in a rotation axis direction (26, fig. 1); 
a first hammer (20, fig. 1) structured to apply a rotation force to the anvil (36) ([0039], ll. 1 – 4) and 
a second hammer (22, fig. 1) structured to apply, to the first hammer (20) having applied the rotation force to the anvil (82), a rotation force in a circumferential direction about a rotation axis (axis of 26, fig. 1) ([0033] describes the impact cheeks 24 of the 

Regarding claim 2, Andel discloses after the first hammer (20) has an impact on the anvil (36) to reduce a circumferential clearance between the anvil and a tightened member (The examiner interprets the limitation, “to reduce a circumferential clearance between the anvil and a tightened member”, as a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the invention of Andel impacts anvil 36 via first hammer 20 to tighten a tightened member or bolt in the same way as applicant’s invention, the invention of Andel would likewise be capable of reducing a circumferential clearance between the anvil and a tightened member in the same way as applicant’s invention), the second hammer (22) has an impact on the first hammer (20) (See reasoning in claim 1).

Regarding claim 3, Andel discloses the second hammer (22) has an impact on the first hammer (20) in contact with the anvil (36) (See reasoning of claim 1).

Regarding claim 4, Andel discloses the first hammer (20) is rotatable around a rotation axis (rotation axis of 26, fig. 1) of the spindle (10) ([0032], ll. 12 – 15 describes control part 20 rotates about the rotation axis of 26 as shown in fig. 1) and is movable in the rotation axis direction (26) ([0032], ll. 12 – 15 describes control part 20 moving in axial direction 26 as shown in fig. 1), and the first hammer (20) is connected to the second hammer (22) by a connection structure (The connection or engagement structure of the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22) having a circumferential clearance (The circumferential clearance or tolerance between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22).

Regarding claim 5, Andel discloses the second hammer (20) has an internal space (The interior or internal space of rotating mass 22, best shown in fig. 4) for accommodating the first hammer (20), and the connection structure (The connection or engagement structure of the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22) is a structure in which a convex portion or a concave portion provided on an outer circumferential surface of the first hammer (the convex portion of impact cheeks 24 of control part 20, fig. 1) and a concave portion or a convex portion provided on an inner circumferential surface of the second hammer (the concave portion of grooves 28 of rotating mass 22, fig. 1) are loosely fitted (Due to the See para. 12 of this Office action. [0033] describes the impact cheeks 24 of the control part 20 engages and is movable in the axial direction within grooves 28 of the rotating mass 22).

Regarding claim 6, Andel discloses the circumferential clearance (The circumferential clearance or tolerance between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22) is set so that the second hammer (22) has an impact on the first hammer (20) after a predetermined time elapses from when the first hammer has an impact on the anvil ([0032] describes the control part 20 can move, relative to the drive shaft 10, both an axial and a rotational, oscillating motion due to the grooves 14 and the ball guides 18 wherein [0039] describes the control part 20 transmits rotation to the rotating mass 22 wherein one having ordinary skill the art would recognize from fig. 4 that the control part 20 transmits rotation to the rotating mass 22 via the impact cheeks 24 of the control part 20 within the grooves 28 of the rotating mass 22.  Thus, when the control part 20 rotates, impact cheeks 24 of the control part 20 would press against a side of the grooves 28 of rotating mass 22 to transmit rotation to rotating mass 22.  When the impact cheeks 24 of the control part 20 impacts impact cheeks 34 of the anvil 36, the impact cheeks 24 of the control part 20 would be temporarily stopped wherein the rotating mass 22 on axial bearing 32 would continue to rotate due to inertia.  After a predetermined time corresponding to the travel 

Regarding claim 8, Andel discloses the second hammer (22) has an impact on the first hammer (20) in contact with the anvil (36) (See reasoning of claim 1).

Regarding claim 9, Andel discloses the circumferential clearance (The circumferential clearance or tolerance between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22) is set so that the second hammer (22) has an impact on the first hammer (20) after a predetermined time elapses from when the first hammer has an impact on the anvil ([0032] describes the control part 20 can move, relative to the drive shaft 10, both an axial and a rotational, oscillating motion due to the grooves 14 and the ball guides 18 wherein [0039] describes the control part 20 transmits rotation to the rotating mass 22 wherein one having ordinary skill the art would recognize from fig. 4 that the control part 20 transmits rotation to the rotating mass 22 via the impact cheeks 24 of the control part 20 within the grooves 28 of the rotating mass 22.  Thus, when the control part 20 rotates, impact cheeks 24 of the control part 20 would press against a side of the grooves 28 of rotating mass 22 to transmit rotation to rotating mass 22.  When the impact cheeks 24 of the control part 20 impacts impact cheeks 34 of the anvil 36, the impact cheeks 24 of the control part 20 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (US 2010/0000749 A1), in view of Hirabayashi et al. (US 9,205,547 B2), hereinafter Hirabayashi.

Regarding claim 7, Andel discloses the invention as recited in claim 1.

However, Hirabayashi teaches a torque sensor (Col. 11, ll. 42 – 46; “torque sensor) structured to detect a torque of the anvil or the first hammer (Col. 11, ll. 42 – 46 describes the torque sensor detects the torque of the anvil 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact rotary tool, as disclosed by Andel, with a torque sensor structured to detect a torque of the anvil or the first hammer, as taught by Hirabayashi, with the motivation to deactivate or brake the driver such that torque transmission from the spindle to the anvil is blocked when the torque value detected by the torque sensor reaches a set torque value set by the operator (Col. 11, ll. 42 – 46)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silvern (US 4,313,505) discloses the impact rotary tool with the first hammer 32, 116, 116’ and the second hammer 128 with the circumferential clearance between the first hammer and the second hammer as shown in fig. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                             1 March 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731